Citation Nr: 0122529	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  95-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1994 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  In 
January 1997, the Board remanded the case to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran failed to appear for VA examinations 
scheduled for January 1998 and November 1999 to assist him in 
his claim for a permanent and total disability rating for 
pension purposes.

2.  The claims file does not reveal a good cause for the 
veteran's failure to appear for VA examinations.


CONCLUSION OF LAW

The veteran's claim for a permanent and total disability 
rating for pension purposes must be denied.  38 U.S.C.A. 
§§ 1155, 1502, 1521 (West 1991); 38 C.F.R. §§ 3.326, 3.655 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that the RO should have granted his 
claim for permanent and total disability rating for pension 
purposes.  He asserts that because of his disabilities he has 
been unable to work since 1986.

The veteran filed his initial claim for disability pension in 
June 1994.  Several pieces of evidence were produced in 
support of his claim.  VA medical records from 1989 indicate 
the veteran was hospitalized for aggressive behavior and 
alcohol treatment.  He was discharged from the hospital and 
continued treatment on an outpatient basis.  The veteran was 
diagnosed with depression and alcohol dependence.  The 
veteran continued treatment through 1991.  The veteran was 
hospitalized again in March 1991 to prevent harm to self or 
others and was discharged in April 1991.  He was diagnosed 
with major depression with psychotic features and alcohol 
abuse.  The veteran continued to receive outpatient 
psychiatric treatment through April 1994.

Several VA examinations were conducted to assess the 
veteran's disabilities.  A general medical examination 
conducted in September 1994 showed the veteran had brain 
encephalomalacia secondary to a brain infarction.  The 
veteran stated that he contracted hepatitis in 1972 and 
complained of chronic liver inflammation as a result.  On 
examination he was well nourished and well developed.  His 
digestive system was soft, depressible with no masses, no 
visceromegaly and no tenderness.  The report describes the 
veteran as alert, coherent, relevant and well oriented with 
no signs of tension and no acute distress.

A joint examination was conducted on September 9, 1994.  The 
exam showed the veteran underwent an arthroscopy with removal 
of the medial meniscus of his left knee due to an accident 
while at work.  The veteran complained of left knee pain with 
radiation to around the knee joints associated with swelling.  
The exam indicated that there was no limitation of motion of 
the knee and no deformities of the affected joint.  The 
veteran was diagnosed with degenerative joint disease and 
patellar tendinitis of the left knee.

A mental examination was conducted on September 8, 1994 
showing that the veteran was in full contact with reality.  
The report indicated the veteran's responses were relevant 
and coherent.  He was mostly anxious.  The veteran's affect 
and mood were mildly depressed.  The report noted that the 
veteran was oriented on three spheres, his memory was 
preserved and his intellectual functioning was below average.  
The examiner diagnosed the veteran with dysthymia, mild with 
some anxiety.

Based on this evidence, the RO denied the veteran's claim.  
After reviewing the evidence of record, the RO rated the 
veteran's disabilities as follows:  residual grenade fragment 
wound, left hand at a noncompensable rating; dysthymia, mild 
with some anxiety as 10 percent disabling; a nose condition 
at a noncompensable rating; left knee patellar tendinitis, 
status post left knee arthroscopy with removal of medial 
meniscus in 1986, left knee sprain, degenerative joint 
disease of the left patella as 10 percent disabling; 
hepatitis B at a noncompensable rating; brain 
encephalomalacia secondary to brain infarction at a 
noncompensable rating; and seborrheic dermatitis at a 
noncompensable rating.

The veteran filed a notice of disagreement and perfected his 
appeal to the Board.  In January 1997 the Board remanded the 
case to the RO.  After reviewing the claims file, the Board 
directed the RO to accord the veteran special VA examinations 
in order to ascertain the current nature and status of each 
of his chronic disabilities and/or physical conditions.  The 
examiner was to set forth findings and opinions concerning 
the extent to which occupational and social impairment was 
experienced as a result of any of the identified disabilities 
or condition.  In addition, the RO was to afford the veteran 
a special psychiatric examination to ascertain the nature and 
severity of the veteran's psychiatric difficulties.  The 
examiner was to give consideration to any industrial 
impairment and assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).

In April and May of 1997, the RO sent letters to the veteran 
requesting that he submit any additional evidence and his 
residential address.  The RO never received any response to 
these requests.

A VA examination was scheduled for the veteran in January 
1998, but he did not report for the exam.  Nor did the 
veteran contact the RO and give a reason for missing his 
examination.  In October 1999, the RO sent the veteran a 
letter notifying him of the second exam request.  In the 
letter, the RO informed the veteran of his duty to report for 
the scheduled examination.  The letter cited 38 C.F.R. 
§ 3.655 and informed the veteran of the consequences should 
he fail to report for the scheduled exam.  Subsequently, 
however, the veteran failed to appear for the second VA exam 
which had been scheduled for November 1999.  Again, the 
veteran did not contact the RO to give an explanation for 
missing the exam.  The RO sent the veteran a Supplemental 
Statement of the Case (SSOC) in May 2001.  In the SSOC, the 
RO advised the veteran that his claim was denied based on his 
failure to report for a medical examination.

II.  Veteran's Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000, which applies to all 
pending claims for VA benefits and which provides that the VA 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by the VA.  See 38 U.S.C.A. 
§ 5103A.  In this case, with regard to the veteran's claim 
for pension benefits, the Board finds that the RO complied 
with the requirements of the statute.  All relevant evidence 
identified by the veteran was obtained.  Post service 
treatment records and VA examinations were considered.  In 
addition, the RO notified the veteran on two occasions of his 
right to submit more evidence in support of his claim.  The 
RO made two attempts to afford the veteran a special VA 
examination to assist in assessing his degree of industrial 
impairment.  However, the veteran failed to appear for those 
examinations.  The veteran has also been afforded the 
opportunity to have a personal hearing, but he did not 
request one.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required .  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  The Board also finds the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  Therefore, the Board finds 
that there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


III.  Criteria

Under 38 U.S.C.A. § 1502, 1521 (West 1991), a pension may be 
paid to a veteran of a period of war who is permanently and 
totally disabled.  In analyzing a claim for a permanent and 
total disability rating for pension purposes, the initial 
step is to review the rating that has been assigned to each 
disability.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Disability evaluations are determined by the 
application of a Schedule of Rating Disabilities, which is 
based on the average impairment of earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1115 (West 1991).  Separate 
diagnostic codes identify the various disabilities.

The next step in determining whether a permanent and total 
disability rating is warranted is to consider whether the 
veteran has one or more disabilities which are considered to 
be of a sufficient severity to render the average person 
totally disabled.  See 38 U.S.C.A. § 1502(a)(1) (West 1991).  
The disabilities that are automatically considered to be 
permanently and totally disabling are listed in 38 C.F.R. 
§ 4.15 (2000) and include permanent loss of sight in both 
eyes, or of both feet, or of one hand and one foot, or 
becoming permanently helpless or permanently bedridden.  In 
addition, as noted in 38 C.F.R. § 4.15, other total 
disability ratings are scheduled in the rating codes for the 
various bodily systems in the VA Schedule of Rating 
Disabilities.

Alternatively, entitlement to pension may be considered under 
38 C.F.R. § 4.17 (2000) which provides that all veterans who 
are basically eligible and who are unable to secure and 
follow a substantially gainful occupation by reason of 
disabilities which are likely to be permanent shall be rated 
as permanently and totally disabled.  For pension purposes, 
however, the rating for the permanent disabilities must meet 
certain minimum requirements which are set forth in 38 C.F.R. 
§ 4.16 (2000).  That regulation requires that if there is 
only one disability it must be rated as 60 percent disabling 
or more.  If there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.

When a veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16, a permanent and total disability rating for 
pension purposes may still be assigned under 38 C.F.R. 
§ 3.321(b)(2) if a veteran is found to be unemployable by 
reason of disability or disabilities, age, occupational 
background, and other related factors.

IV.  Analysis

The Board notes that the veteran's failure to appear for an 
examination prevents the Board from effectively reviewing the 
severity of his disabilities.  The Board will, therefore, 
accept the ratings assigned by the RO.  The RO has determined 
that the veteran's disabilities include residual grenade 
fragment wound, left hand at a noncompensable rating, 
dysthymia, mild with some anxiety as 10 percent disabling; a 
nose condition at a noncompensable rating, left knee patellar 
tendinitis, status post left knee arthroscopy with removal of 
medial meniscus in 1986, left knee sprain, degenerative joint 
disease of the left patella as 10 percent disabling, 
hepatitis B at a noncompensable rating; brain 
encephalomalacia secondary to brain infarction at a 
noncompensable rating and seborrheic dermatitis at a 
noncompensable rating.  The combined rating is 20 percent.

In this case, the veteran does not have any of the 
disabilities that are listed in 38 C.F.R. § 4.15, nor does he 
have a disability that is rated totally disabling under the 
Schedule of Rating Disabilities.  For these reasons, the 
Board concludes that the veteran is not permanently and 
totally disabled under the "average person" standard of 
38 U.S.C.A. § 1502(a)(1) (West 1991).  See Talley v. 
Derwinski, 2 Vet. App. 282, 286-7 (1992).

The veteran is currently claiming two or more disabilities.  
At present, two of those disabilities are rated as 10 percent 
disabling and the others at a noncompensable rating.  The 
veteran does not have any disability rated as 40 percent 
disabling, nor does he have a combined rating of 70 percent 
or more.  Therefore, a permanent and total disability rating 
may not be assigned under 38 C.F.R. §§ 4.16 and 4.17 (2000).

Although the Board has carefully reviewed the evidence that 
is of record, the Board finds that the evidence does not 
provide sufficient detail with which to evaluate the issue in 
this case.  The previous VA examinations showed mostly normal 
examination findings, and did not contain detailed medical 
opinions regarding the severity of disabilities.  In January 
1997, the Board remanded the case for further VA 
examinations.  Specific instructions were given as to the 
information required in the examiners' reports.  An 
examination was scheduled for January 1998.  The veteran did 
not appear.  The RO scheduled another examination for the 
veteran in November 1999.  Again, the veteran failed to 
report.  On neither occasion do the veteran provide any 
explanation as to the cause of his failure to appear for the 
scheduled examination.

The United States Court of Appeals for Veteran's Claims 
(Court) has stated that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Zarycki v. Brown 6 Vet. App. 91, 100 
(1993).

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. 
§ 3.326(a) (2000).  Relevant regulatory authority provides 
that when entitlement to a benefit cannot be established 
without a current VA examination, and a veteran fails to 
appear for the examination without good cause, the claim 
shall be denied.  38 C.F.R. § 3.655 (b) (2000).  The Court 
has upheld that regulation, finding that when a claimant 
fails to appear for a scheduled examination pursuant to a 
claim for an increased rating.  The applicable regulation, 
38 C.F.R. § 3.655(b) dictates that the claim be denied unless 
the appellant has good cause for his failure to appear.  See 
Engelke v. Gober, 10 Vet. App. 396 (1997); Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  The controlling language 
in the regulation does not provide that the Board may deny 
the claim, but rather, the Board shall deny the claim.  
Therefore, the Board finds that the veteran's permanent 
disabilities are not of sufficient severity to prevent him 
from following all forms of 

substantially gainful employment which are consistent with 
his age, educational background, and occupational experience.  
The Board concludes that the criteria for a permanent and 
total disability rating for pension purposes are not met.


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

